DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                JOEL I. JONES,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D21-1089

                                [August 4, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 502014CF008606AXXMB.

   Joel I. Jones, Crawfordville, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Reynolds v. State, 99 So. 3d 459 (Fla. 2012).

CONNER, C.J., GROSS and GERBER, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.